MEMORANDUM **
Moisés Enrique Solorio-Selva, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence adverse credibility findings, Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding because Solorio-Selva' provided information in his asylum application that was inconsistent with his hearing testimony, and he failed to adequately explain the discrepancies as to whether he was detained or mistreated by Mexican police. Because these factual discrepancies went to the heart of his asylum claim, see Chebchoub v. INS 257 F.3d 1038, 1043 (9th Cir.2001), substantial evidence supports the denial of asylum, see Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000).
In addition, Solorio-Selva testified that in 1986, he was beaten by Mexican soldiers, whereas his asylum application does not mention this fact. See Pal v. INS, 204 F.3d 935, 940 (9th Cir.2000) (upholding adverse credibility finding and noting material omission from asylum application).
It follows that Navarijo-Cardenas did not satisfy the more stringent standard for withholding of removal. See Lata, 204 F.3d at 1244.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.